COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-263-CV
 
CHARLES
W. ABLES                                                            APPELLANT
 
                                                   V.
 
MURIEL
A. BUIE                                                                     APPELLEE
 
                                               ----------
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss As Moot.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 42.1(d).
PER CURIAM
PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.
 
DELIVERED:  October 29, 2009




[1]See Tex. R. App. P. 47.4.